Title: To John Adams from Henry Lee, 10 January 1798
From: Lee, Henry
To: Adams, John



Sir.
Richmond Jany. 10h. 1798

I intrude on yr. time with reluctance but having communicated to you the purport of Mr John Taylors declaration (previous to the late presidential election) respecting your political principles, with a promise that I would present you with his written declaration on that subject, I feel myself bound so to do.
You have herewith his ler: a form of doing the business to him most agreable, because it was considered as most respectful towards you.
Clearly as he asserts your attachment to Kingly governmnt. he never fails to speak of you personally with great respect.
I persuade myself Mr. Langdon will contradict Mr Taylor assertion positively, by which means, the licentious efforts of many here, to alienate the affections of the people from their Cheif Magistrate will be most effectually cached.
Wishing you all the comfort which flows from successful exertions to continue & to encrease our National felicity I have the honor to be with sentiments of the highest respect Your most ob: h: Sert.

Henry Lee